Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record was overcome for the reasoning set forth in applicant’s remarks section of the amendment of February 17, 2022.  With respect to the Stent reference such fails to disclose a hose having a first portion of a hose wall that increases in diameter from a smaller diameter end of the first portion to a larger diameter end of the first portion;
a second portion of the hose wall having a larger diameter end that is formed integrally with the larger diameter end of the first portion of the hose wall, and which decreases in diameter from the larger diameter end of second portion to a smaller diameter end of the second portion; and
a continuous reinforcing rib helically wrapped around the first and second portions of the hose wall, and that such structure can be achieved by a wrapping station that wraps a hose wall and reinforcing rib around an array of concurrently turning bearing-supported rods that are canted relative to an imaginary central axis;
positions of the rods relative to the central axis are progressively altered during formation of at least a the first portion of the length of hose to cause the first portion to exhibit a first progressive continuous change in hose diameter between the smaller end and the larger end of the first portion, and  the positions of the rods relative to the central axis are progressively altered during formation of the second portion of the length of hose to cause the second portion to exhibit a second progressive continuous change in diameter that is opposite to the first progressive continuous change in diameter between the larger end and the smaller end of the second portion.  The reference fails to teach that the formation of the hose could be achieved with the changing diameters including both the rib and the hose wall where there are first and second changes in diameter of the hose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH